On the Merits.
The action is brought under Art. 2321, R. C. C., for damage caused by dogs belonging to defendant, in attacking and biting the plaintiff.
The facts are, that plaintiff, -while walking in the public street at night, on arriving opposite an alleyway opening into defendant’s premises, was attacked by two dogs and injured as charged.
The evidence satisfies us, as it did the Judge a quo, that the dogs ■which did the injury were defendant’s.
■ These were watchdogs kept by defendant for the protection of his premises, and#heir dangerous character and knowledge thereof by defendant may be inferred from their size, their actual conduct, the admitted purpose for which they were kept, and the very care exercised in their custody; for it appears from the testimony offered by defendant, that his practice was to chain up the dogs every morning at daylight and to loose them only at night.
We think this sufficient to charge him with the scienter. 1 Thompson on Negligence, p. 203, § 17 and cases there cited.
Defendant’s right to keep the dogs is not questioned. They were necessary and proper for the protection of his premises in their sitúa- ' tión on the outskirts of the City. If, while loosed at night, they had bitten a person trespassing, or even negligently coming, upon his ‘ premises, defendant would not have been liable. But plaintiff was wending his way homeward on a public highway when attacked, and' was not guilty of the slightest fault or contributory negligence,
■It'-was defendant’s clear duty in loosing his dogs at night, for his' own advantage and protection, to see to it that they should not escape' and injure innocent passers on the street, and to that end, to exercise the highest care.
How the dogs got out is not shown, but the evidence is that the gate ' opening from defendant’s premises on the alleyway was not locked, but was fastened with a simple latch which might be opened by any *1094one from the inside or outside. The risk of the gate’s being opened and left open by careless or mischievous persons and the consequent escape of the dogs was one the'consequences of which must be borne by defendant and not by the innocent plaintiff.
The rule at common law is ancient and Well settled that one keeping a dangerous or mischievous animal, with knowledge of its propensities, “ must, at his peril, keep him up safe from doing hurt, for though he use his diligence to keep him up, if he escape and do harm, the owner is liable to answer in damages.” 1 Hale’s Pleas of the Crown, 430; May vs. Burdett, L. R. 9 Q. B. 112; Cox vs. Burbridge, L. R. 13, C.B. 438; Flecher vs. Rylands, L. R. 1 Exch. 265, (S. C.); Rylands vs. Flecher, L. R. 3 H. L. 230.
Our law certainly does not afford a more lenient rule.
The French Courts and Commentators, in applying Art. 1385 of the Napoleon Code, corresponding to our own Article 2321, enforce the same doctrine.
Marcadé, in his usual trenchant style, says : “ Of two things, one : either the owner has not taken all the precautions which prudence required, and is thus in fault; or the animal is so vicious that all imaginable precautions to prevent it from injuring are of no avail, in which case the owner is in fault merely by keeping such an animal.” Marcadé on Art. 1385, No. 1; 8 Demolombe, Traitó des Contrata, No. 654 ; 5 Larorabióre, on Art. 1335, No. 3; 3 Aubry et Rau, § 418, p. 559; 2 Arcollas, Droit Civil, p. 981.
The exceptions to the rule of the owner’s liability are cases of vis major, contributory fault or negligence on the part of the person injured and the like explained'by Demolombe, within none of which, however, is this case embraced. 8 Demolombe, No. 650.
The French authorities go to the further extent of holding that the character of the animal and the knowledge of its vicious propensities by the owner, are of no consequence in determining the liability of the .owner.
We have no occasion in this case to determine whether we should follow them to’that extent.
As we have shown, both the highest English and French authorities agree on the doctrine on' which we rest this case, and we feel safe in applying it.
Nothing remains but the quantum of damage allowed by the Judge a quo, viz: five hundred dollars. The evidence does not establish to our satisfaction that this allowance is so excessive as to justify us in disturbing it.
Judgment affirmed.